Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. (CN110061038-A, pub. 2019-07-26), hereafter referred to as Ma. 

As to claim 1, Ma discloses a display panel (fig 1, display panel 1; page 1 of English translation), comprising:
a main display area (display region 20) and a component area (display region 10), the component area including an auxiliary display area (figure 6 shows cross section CD of figure 2 that shows display area represented by light emission regions 121 in component area 10) and a transmission area (11);
a substrate (110);
a plurality of main display elements (121) arranged on the substrate (110) in the main display area (20), and a plurality of main pixel circuits respectively connected to the main display elements (fig 11 shows pixel circuits 140 connected to display elements 121 in region 20);
a plurality of auxiliary display elements (121 in region 10) arranged on the substrate (110) in the auxiliary display area (10), and a plurality of auxiliary pixel circuits (140) respectively connected to the auxiliary display elements (121); and 
an optical functional layer (fig 5, layer 130 with transparent area 131) including a polarization area (polarizer 130 with area 130) corresponding to the main display area (20) and the auxiliary display area (10), and a non-polarization area (131) correspond to the transmission area (11). 

As to claim 2, Ma discloses the display panel of claim 1 (paragraphs above),
wherein, in the component area (10), the non-polarization area (11) surrounds at least some portions of the auxiliary display area (display elements 121 in area 10). 

As to claim 3, Ma discloses the display panel of claim 1 (paragraphs above),
wherein the non-polarization area has a greater light transmittance than the polarization area (page 4). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4-5, 9 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Lou et al. (US Pub. No. 2021/0265596 A1), hereafter referred to as Lou.

As to claim 4, Ma discloses the display panel of claim 1 (paragraphs above).
Ma does not disclose wherein an upper surface of the optical functional layer is substantially flat throughout the non-polarization area and the polarization area. 
Nonetheless, Lou discloses wherein an upper surface of an optical functional layer (fig 2, layer of 14 and 16) is substantially flat throughout the non-planarization area and the polarization area (10a and 10b).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the optical functional layer of Ma with a flat surface by filling the openings as taught by Lou since this will provide flat surface for the cover layer to provide improved adhesion and protection of the outside environment. 

As to claim 5, Ma discloses the display panel of claim 1 (paragraphs above).
Ma does not disclose wherein the optical functional layer in the polarization area comprises a material different from the optical functional layer in the non-polarization area. 
Nonetheless, Lou discloses wherein an optical functional layer (14, 16) in the polarization area comprises a material different from the optical functional layer in the non-polarization area (14, 16; [0049]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the optical functional layer of Ma with a flat surface by filling the openings as taught by Lou since this will provide flat surface for the cover layer to provide improved adhesion and protection of the outside environment.

As to claim 9, Ma discloses the display panel of claim 1 (paragraphs above).
Ma does not disclose an encapsulation member disposed on the main display elements and the auxiliary display elements; and 
an optical clear adhesive disposed between the optical functional layer and the encapsulation member. 
Nonetheless, Lou discloses an encapsulation member (fig 2, 15) disposed on a display panel (1); and 
an optical clear adhesive (18) disposed between an optical functional layer (14) and the encapsulation member (15).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the encapsulation member of Lou over the display panel of Ma since this protect the panel from scratches.

As to claim 11, Ma discloses a display device (fig 1, display device; page 1 of English translation) comprising:
a display panel (display panel 1) having a main display area (20) and a component area (10), the component area including an auxiliary display area (figure 6 shows cross section CD of figure 2 that shows display area represented by light emission regions 121 in component area 10) and a transmission area (11); and 
a component (fig 14, component 31) disposed under the display panel to correspond to the component area (10),
wherein the display panel comprises an optical functional layer (fig 5, 130 with openings 131) including a polarization area (area of polarizer 130) corresponding to the main display area (20) and the auxiliary display area (10), and a non-polarization area (131) corresponding to the transmission area (11). 
Ma does not disclose a cover window disposed on the display panel.
Nonetheless, Lou discloses a cover window (fig 2, 15) disposed on a display panel (1). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the cover window of Lou over the display panel of Ma since this protect the panel from scratches. 

As to claim 12, Ma in view of Lou disclose the display device of claim 11 (paragraphs above).
Lou further discloses an optical clear adhesive (18) disposed between an optical functional layer (14) and the cover window (15). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to attach the cover window of Lou to the display panel of Ma using the adhesive taught by Lou since this will ensure good mechanical connection between the substrates. 

As to claim 13, Ma in view of Lou disclose the display device of claim 11 (paragraphs above).
Ma further discloses wherein, in the component area (10), the non-polarization area (corresponding to 11) surrounds at last some portions of the auxiliary display area (121). 

As to claim 14, Ma in view of Lou disclose the display device of claim 11 (paragraphs above),
Ma further discloses wherein the component (31) overlaps at least some portions of the auxiliary display area (121 in 10). 

As to claim 15, Ma in view of Lou disclose the display device of claim 11 (paragraphs above),
Ma further discloses wherein the non-polarization area has a greater light transmittance than the polarization area (page 4). 

As to claim 16, Ma in view of Lou disclose the display device of claim 11 (paragraphs above),
Ma does not disclose wherein an upper surface of the optical functional layer is substantially flat throughout the non-polarization area and the polarization area. 
Nonetheless, Lou discloses wherein an upper surface of an optical functional layer (fig 2, layer of 14 and 16) is substantially flat throughout the non-planarization area and the polarization area (10a and 10b).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the optical functional layer of Ma with a flat surface by filling the openings as taught by Lou since this will provide flat surface for the cover layer to provide improved adhesion and protection of the outside environment. 

As to claim 17, Ma in view of Lou disclose the display device of claim 11 (paragraphs above),
Ma does not disclose wherein the optical functional layer in the polarization area comprises a material different from the optical functional layer in the non-polarization area. 
Nonetheless, Lou discloses wherein an optical functional layer (14, 16) in the polarization area comprises a material different from the optical functional layer in the non-polarization area (14, 16; [0049]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the optical functional layer of Ma with a flat surface by filling the openings as taught by Lou since this will provide flat surface for the cover layer to provide improved adhesion and protection of the outside environment. 
 
Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Jin (US Pub. No. 2021/0143364 A1).

As to claim 6, Ma discloses the display panel of claim 1 (paragraphs above).
Ma does not disclose an opposite electrode commonly included in the main display elements and the auxiliary display elements,
wherein the opposite electrode includes a through hole corresponding to the transmission area. 
Nonetheless, Jin discloses an opposite electrode (figs 6-7, M14) commonly included in main display elements and auxiliary display elements (figs 6-7, M14), 
wherein the opposite electrode (M14) includes a through hole corresponding to a transmission area (21). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form opposite electrode of Jin in the light emitting device elements of Ma so that the light emitting diode can be controlled without diminishing the light passing through the transmission area. 

As to claim 8, Ma discloses the display panel of claim 1 (paragraphs above).
Ma does not disclose wherein the substrate comprises a first base layer, a first inorganic barrier layer, a second base layer, and a second inorganic barrier layer sequentially stacked one over another;
the second inorganic barrier layer includes a first opening corresponding to the transmission area, and the second base layer includes a second opening overlapping the first opening; and 
the substrate further includes a groove formed by the first opening, the second opening, and an upper surface of the first inorganic barrier layer. 
Nonetheless, Jin discloses wherein a substrate comprises a first base layer (M1), a first inorganic barrier layer (fig, 8, M19a; [0056]), a second base layer (M5), and a second inorganic barrier layer (fig 8, M7; [0086]) sequentially stacked one over another;
the second inorganic barrier layer (M7) includes a first opening (opening filled with 21) corresponding to a transmission area (A2), and the second base layer (M5) includes a second opening (opening filled with 21) overlapping the first opening; and 
the substrate further includes a groove formed by the first opening (opening in M7 filled with 21), the second opening (opening in M5 filled with 21), and an upper surface of the first inorganic barrier layer (upper surface of M19a).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to provide the base and barrier layers of Jin in the substrate of Ma since this will provide improved protection for the light emission elements. 

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Lou and further in view of Jin (US Pub. No. 2021/0143364 A1).

As to claim 19, Ma in view of Lou disclose the display device of claim 11 (paragraphs above), 
Ma further discloses wherein the display panel comprises:
a substrate (110);
a plurality of main display elements (121 in region 20) arranged on the substrate (110) to correspond to the main display area (20), and a plurality of main pixel circuits (140) respectively connected to the main display elements (121 in region 20);
a plurality of auxiliary display elements (121 in region 10) arranged on the substrate (110) to correspond to the auxiliary display area (10), and a plurality of auxiliary pixel circuits (140) respectively connected to the auxiliary display elements (121 in region 10). 
Ma does not disclose wherein the auxiliary display elements comprise an opposite electrode including a through hole that corresponds to the transmission area. 
Nonetheless, Jin discloses an opposite electrode (figs 6-7, M14) commonly included in main display elements and auxiliary display elements (figs 6-7, M14), 
wherein the opposite electrode (M14) includes a through hole corresponding to a transmission area (21). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form opposite electrode of Jin in the light emitting device elements of Ma so that the light emitting diode can be controlled without diminishing the light passing through the transmission area. 

As to claim 20, Ma in view of Lou and Jin disclose the display device of claim 19 (paragraphs above),
Jin further discloses wherein the substrate comprises a groove corresponding to the transmission area (fig 8). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to provide the base and barrier layers of Jin in the substrate of Ma since this will provide improved protection for the light emission elements. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Ryu et al. (US Pub. No. 2016/0005803 A1), hereafter referred to as Ryu.

As to claim 7, Ma discloses the display panel of claim 1 (paragraphs above).
Ma does not disclose a bottom metal layer disposed between the substrate and the auxiliary pixel circuits. 
Nonetheless, Ryu disclose a bottom metal layer (fig 3, layer 103) disposed between a substrate (101) and pixel circuits (TFT). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the bottom metal layer of Ryu in the display of Ma since this will shield an electric field caused by static electricity occurring at the flexible substrate. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Shin (US Pub. No. 2019/0220122 A1).

As to claim 10, Ma discloses the display panel of claim 1 (paragraphs above),
Ma does not disclose wherein the optical functional layer comprises a polarization layer and a retardation layer. 
Nonetheless, Shin discloses wherein an optical functional layer comprises a polarization layer and a retardation layer ([0059]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include a retardation layer in the optical functional layer of Ma as taught by Shin since this will decrease external light reflectance of the display panel.  

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Lou and further in view of Shin.

As to claim 18, Ma in view of Lou disclose the display device of claim 11 (paragraphs above),
Ma in view of Lou do not disclose wherein the optical functional layer comprises a polarization layer and a retardation layer. 
Nonetheless, Shin discloses wherein an optical functional layer comprises a polarization layer and a retardation layer ([0059]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include a retardation layer in the optical functional layer of Ma as taught by Shin since this will decrease external light reflectance of the display panel.  

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0408148; US 2021/0193756 and US 2021/0336233A1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        6/3/2022